Exhibit 99.1 Frontier Communications Corporation Pro Forma Combined Historical Financial and Operating Data 2009 and 2010 (Quarterly Unaudited Data) The following schedules are presented in order to provide unaudited pro forma combined historical financial and operating data for Frontier Communications Corporation, including financial and operating data for the properties acquired from Verizon Communications Inc. (Verizon) on July 1, 2010 in a merger transaction. The unaudited pro forma combined statements of operations information, which has been prepared for the three months ended March 31, 2009, June 30, 2009, September 30, 2009, December 31, 2009, March 31, 2010 and June 30, 2010, gives effect to the transactions and other events as if they had occurred on January 1, 2009.The pro forma information is not necessarily indicative of what the financial position or results of operations actually would have been had the acquisition been completed at the beginning of each period presented.The pro forma information assumes that the debt of Verizon's Separate Telephone Operations (VSTO or the Acquired Properties) was assumed by Frontier as of January 1, 2009, the Frontier common stock was issued to Verizon shareholders as of January 1, 2009 and the Frontier annual cash dividend policy was $0.75 per share in 2009 and 2010. Frontier is considered the accounting acquirer.The historical financial information of Frontier and VSTO has been adjusted to give effect to events that are directly attributable to the transactions and factually supportable and, in the case of the statements of operations information, that are expected to have a continuing impact.Pro Forma adjustments were made:to adjust the historical pension and other postretirement employee benefit obligations retained by Verizon; to conform the bad debt expense classification of VSTO to Frontier's policy; to remove acquisition, integration and realignment expenditures; to include interest expense on $3.2 billion of notes assumed by Frontier in the acquisition; to include amortization of acquired customer assets, and to exclude interest charged to VSTO by Verizon. The unaudited pro forma financial information does not purport to project the future financial position or operating results of Frontier after completion of the acquisition. The actual depreciation and amortization expense will be based on the final fair value attributed to the identifiable tangible and intangible assets based upon the results of the third-party valuation of the acquired assets.The depreciation and amortization rates may also change based on the results of this third-party valuation.There can be no assurance that the actual depreciation and amortization expense will not differ significantly from the pro forma information included in the following schedules.The unaudited pro forma financial information does not give effect to any potential cost savings or other operating efficiencies that could result from the merger. Certain figures have been revised from the previously disclosed amounts to conform to Frontier reporting methodologies. Frontier Communications Corporation Pro Forma Combined Historical Financial Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions, except per share amounts) Variance Variance Variance Variance Variance Income Statement Data Revenue $ (21 ) $ 1,541 $ (27 ) $ (60 ) $ 2 $ 1,456 ) Costs and expenses (1) (5 ) ) 18 ) 18 Depreciation and amortization 5 ) ) (1 ) 2 Total operating expenses - ) (4 ) ) 20 Operating income ) 28 ) 25 ) Investment and other income (loss), net 8 (5 ) 3 2 5 ) 59 7 3 10 Interest expense 9 1 2 (5 ) 1 Income before income taxes ) 29 ) 88 89 ) Income tax expense 71 ) 61 13 74 ) 35 50 85 ) 47 Net income ) 16 ) 53 39 92 (2 ) 90 Weighted average shares outstanding - 1 - - - Basic net income per share attributable to common shareholders of Frontier $ (0.03 ) $ 0.11 $ 0.02 ) $ 0.04 $ 0.09 $- $ 0.09 Sequential quarterly changes in Costs and Expenses of the acquired properties are impacted by variations in employee and contractor levels at the acquired properties prior to closing on July 1,2010, including an increase in employees and contractorsin the first six months of 2010. Includes premium on debt repurchases of $54 million ($34 million or $0.03 per share after tax). Includes tax expense of $21 million related to the impact of health care reform legislation enacted in March 2010. Note: Refer to the cover page for explanatory notes which are an integral part of the pro forma combined historical financial data.The unaudited pro forma financial information makes certain assumptions for illustrative purposes and is subject to change based on the results of the third-party valuation of the acquired assets and other factors. 1 Frontier Communications Corporation Pro Forma Combined Historical Financial and Operating Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions) Variance Variance Variance Variance Variance Selected Income Statement Data Revenue Local and long distance services $ 795 $ 2 $ 797 $ (30 ) $ (7 ) $ 760 $ (38 ) $ 722 $ (13 ) $ 709 Data and internet services 2 (8 ) 2 (1 ) 5 Switched access and subsidy (4 ) 7 (6 ) - ) Directory services 28 (1 ) 27 (1 ) 26 - 26 (1 ) 25 (1 ) 24 Other 83 ) 63 5 68 ) 19 42 61 3 64 Total revenue ) ) ) 2 ) Expenses Costs and expenses (1) (5 ) ) 18 ) 18 Depreciation and amortization 5 ) ) (1 ) 2 Total operating expenses - ) (4 ) ) 20 Operating Income ) $ 338 ) $ 310 $ 25 $ 335 $ (42 ) Other Financial Data Adjusted operating income (2) $ 370 ) $ 346 $ 9 $ 378 $ (25 ) $ (44 ) $ 309 Adjusted operating income % 23.7% -1.2% 22.5% 1.9% 24.4% 1.6% 26.0% -1.8% 24.2% -2.7% 21.5% Operating cash flow, as adjusted(2) $ 764 ) $ 745 $ (9 ) $ (13 ) $ 723 $ (26 ) ) $ 655 Operating cash flow %, as adjusted 48.9% -0.6% 48.3% 0.3% 48.6% 1.1% 49.7% -1.8% 47.9% -2.2% 45.7% Free cash flow (2) $ 370 ) $ (12 ) $ 300 $ 357 $ (72 ) $ 285 Dividends (3) $ 186 $ - $ 186 $- $ - $ 186 $ - $ 186 $ - $ 186 Dividend payout ratio (3) 50.3% 12.3% 62.6% -3.0% 59.6% 2.4% 62.0% -9.9% 52.1% 13.2% 65.3% Sequential quarterly changes in Costs and Expenses of the acquired properties are impacted by variations in employee and contractorlevels at the acquired properties prior to closing on July 1,2010, including an increase in employees and contractors in the first six months of 2010. A reconciliation to this measure is presented in Schedules 5 and 6. Assumes annual cash dividend of $0.75 per common share. Note: Refer to the cover page for explanatory notes which are an integral part of the pro forma combined historical financial data.The unaudited pro forma financial information makes certain assumptions for illustrative purposes and is subject to change based on the results of the third-party valuation of the acquired assets and other factors. 2 Frontier Communications Corporation Pro Forma Combined Historical Financial and Operating Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions of dollars) Variance Variance Variance Variance Variance Other Financial Data Revenue: Residential (6 ) Business ) ) ) 20 4 Total customer revenue ) ) ) 2 (6 ) % of total revenue 88% - 88% -1.0% 87% - 87% - 87% 1% 88% Switched Access Revenue - (3 ) (3 ) (2 ) (6 ) 97 Federal Subsidies 47 (6 ) 41 7 48 (1 ) 47 (1 ) 46 ) 35 State Subsidies 8 (1 ) 7 (1 ) 6 1 7 - 7 - 7 Surcharges 27 3 30 4 34 (3 ) 31 3 34 1 35 Total regulatory revenue (4 ) 7 (6 ) - ) % of total revenue 12% - 12% 1.0% 13% - 13% - 13% (1% ) 12% Total revenue ) ) ) 2 Capital expenditures: Base wireline operations - 17 14 ) 29 FiOS 47 7 54 ) 31 4 35 ) 21 (3 ) 18 Subtotal 7 (6 ) 18 ) 26 Integration - 3 3 (3 ) - 22 22 8 30 3 33 Total 10 (9 ) 40 ) 29 3 Frontier Communications Corporation Pro Forma Combined Historical Financial and Operating Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions, except operating data) Variance Variance Variance Variance Variance Other Financial and Operating Data Access lines:(1) Residential ) Business ) Total access lines ) Residential customer metrics: Customers ) Revenue ) $ 708 $ (18 ) $ (17 ) $ 673 $ (18 ) ) Average monthly residential revenue per customer (ARPU) $ 56.14 $ 0.28 $ 56.42 $ 0.05 $ 56.94 Customer monthly churn 2.06% 0.00% 2.06% 0.17% 2.23% -0.22% 2.01% -0.15% 1.86% 0.14% 2.00% Products per residential customer (2) ) Business customer metrics: Customers NA NA NA NA NA NA Revenue $ (11 ) $ 644 $ (16 ) $ 628 $ (37 ) $ 591 $ 20 $ 611 $ 4 Average monthly business revenue per customer (ARPU) NA NA NA NA NA NA Other data: Employees NA NA NA NA NA High-Speed Internet (HSI) subscribers ) Video subscribers Switched access minutes of use (in millions) Average monthly total revenue per access line $ 76.19 $ 0.65 $ 76.84 $ (1.06 ) $ 1.96 $ 77.74 Average monthly customer revenue per access line $ 66.85 $ 0.04 $ 66.89 $ (1.01 ) $ 65.88 $ 67.59 Revised from the previously disclosed amounts to conform access line count to the Frontier reporting methodology. Products per residential customer:primary residential voice line, HSI and video products have a value of 1.Long distance, Frontier Peace of Mind, second lines, feature packages and dial-up have a value of 0.5. Acquired Properties did not have Frontier Peace of Mind. 4 Frontier Communications Corporation Pro Forma Combined Historical Reconciliation of Non-GAAP Financial Measures For the quarter ended: For the year ended For the six March 31, June 30, September 30, December 31, December 31, March 31, June 30, months ended (Amounts in millions) June 30, 2010 Net Income to Free Cash Flow; Net Cash Provided by Operating Activities Net income $ 138 $ 113 $ 129 $ 53 $ 92 $ 90 Add back: Depreciation and amortization Income tax expense 71 61 74 35 85 47 Pension costs (non-cash) 8 8 3 67 86 18 15 33 Stock based compensation 2 3 2 2 9 3 2 5 Subtract: Cash paid (refunded) for income taxes(1) 48 86 67 47 44 43 87 Other income, net 5 4 5 ) ) 5 10 15 Capital expenditures - Business operations Free cash flow $ 370 $ 297 $ 300 $ 357 $ 285 Cash paid for income taxes in 2009 for the acquired properties was allocatedevenlyacross all four quarters of 2009. Actual amounts for 2010 were not available and have been estimated. Note: Refer to the cover page for explanatory notes which are an integral part of the pro forma combined historical financial data.The unaudited pro forma financial information makes certain assumptions for illustrative purposes and is subject to change based on the results of the third-party valuation of the acquired assets and other factors. 5 Frontier Communications Corporation Pro Forma Combined Historical Reconciliation of Non-GAAP Financial Measures For the year ended For the six For the quarter ended: March 31, June 30, September 30, December 31, December 31, March 31, June 30, months ended (Amounts in millions) June 30, 2010 Operating Cash Flow and Operating Cash Flow Margin Operating income, pro forma $ 359 $ 338 $ 366 $ 310 $ 1,373 $ 335 $ 293 Add back: Depreciation and amortization Operating cash flow, pro forma $ 753 $ 737 $ 733 $ 655 $ 2,878 $ 679 $ 639 Adjustments: Non-cash pension costs 8 8 3 67 86 18 15 33 Severance and early retirement costs 3 - - 1 4 - 1 1 Operating income, pro forma as adjusted $ 370 $ 346 $ 369 $ 378 $ 1,463 $ 353 $ 309 Operating cash flow, pro forma as adjusted $ 764 $ 745 $ 736 $ 723 $ 2,968 $ 697 $ 655 Revenue $ 1,562 $ 1,541 $ 1,514 $ 1,454 $ 6,071 $ 1,456 $ 1,434 Operating income margin (Operating income divided by revenue) 23.0% 21.9% 24.2% 21.3% 22.6% 23.0% 20.4% 21.7% Operating income margin, as adjusted 23.7% 22.5% 24.4% 26.0% 24.1% 24.2% 21.5% 22.9% Operating cash flow margin (Operating cash flow divided by revenue) 48.2% 47.8% 48.4% 45.0% 47.4% 46.6% 44.6% 45.6% Operating cash flow margin, as adjusted 48.9% 48.3% 48.6% 49.7% 48.9% 47.9% 45.7% 46.8% Note: Refer to the cover page for explanatory notes which are an integral part of the pro forma combined historical financial data.The unaudited pro forma financial information makes certain assumptions for illustrative purposes and is subject to change based on the results of the third-party valuation of the acquired assets and other factors. 6 Frontier Communications Corporation Pro Forma Combined Historical Financial Support Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions of dollars) Variance Variance Variance Variance Variance Revenue: Legacy Frontier (6 ) (5 ) (6 ) (1 ) (4 ) Acquired properties ) ) ) 3 ) Total revenue ) ) ) 2 ) Cash operating expenses Legacy Frontier (6 ) (5 ) (3 ) 3 (2 ) Acquired properties (1) 4 ) ) 25 22 Total cash operating expenses (2 ) ) ) 28 20 Operating cash flow, pro forma as adjusted Legacy Frontier - - (3 ) (4 ) (2 ) % 53.5% 0.7% 54.2% 0.4% 54.6% 0.1% 54.7% -0.7% 54.0% 0.0% 54.0% Acquired properties ) (9 ) % 46.5% (0 ) 45.3% 0 45.4% 0 46.9% (0 ) 44.4% (0 ) 41.0% Total operating cash flow, pro forma as adjusted ) (9 ) % 48.9% -0.6% 48.3% 0.3% 48.6% 1.1% 49.7% -1.8% 47.9% -2.2% 45.7% Capital expenditures (excluding integration): Legacy Frontier 55 (2 ) 53 (1 ) 52 17 69 ) 40 13 53 % of revenue 10% 0% 10% 0% 10% 3% 13% (5% ) 8% 2% 10% Acquired properties 9 (5 ) 1 ) 96 13 % of revenue 13% 1% 14% 0% 14% 1% 15% (5% ) 10% 2% 12% Total capital expenditures 7 (6 ) 18 ) 26 % of revenue 12% 1% 13% 0% 13% 1% 14% (5% ) 9% 2% 11% Sequential quarterly changes in Costs and Expenses of the acquired properties are impacted by variations in employee and contractorlevels at the acquired propertiesprior to closing on July 1, 2010, including an increase in employees and contractors in the first six months of 2010. 7 Frontier Communications Corporation Pro Forma Combined Historical Revenue Support Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions of dollars) Variance Variance Variance Variance Variance Revenue: Residential revenue: Legacy Frontier (3 ) (4 ) (6 ) 2 1 Acquired properties (3 ) Total residential revenue (6 ) Business revenue: Legacy Frontier - (5 ) - (1 ) 4 Acquired properties ) ) ) 21 - Total business revenue ) ) ) 20 4 Regulatory revenue: Switched access revenue Legacy Frontier 62 - 62 (2 ) 60 1 61 (1 ) 60 (3 ) 57 Acquired properties 49 - 49 (1 ) 48 (4 ) 44 (1 ) 43 (3 ) 40 Total switched access revenue - (3 ) (3 ) (2 ) (6 ) 97 Federal subsidy revenue Legacy Frontier 18 (4 ) 14 5 19 - 19 (2 ) 17 (7 ) 10 Acquired properties 29 (2 ) 27 2 29 (1 ) 28 1 29 (4 ) 25 Total Federal USF revenue 47 (6 ) 41 7 48 (1 ) 47 (1 ) 46 ) 35 State subsidy revenue Legacy Frontier 2 - 2 - 2 - 2 - 2 - 2 Acquired properties 6 (1 ) 5 (1 ) 4 1 5 - 5 - 5 Total State USF revenue 8 (1 ) 7 (1 ) 6 1 7 - 7 - 7 Surcharges revenue Legacy Frontier 8 1 9 1 10 (1 ) 9 1 10 1 11 Acquired properties 19 2 21 3 24 (2 ) 22 2 24 - 24 Total surcharges revenue 27 3 30 4 34 (3 ) 31 3 34 1 35 Total regulatory revenue (4 ) 7 (6 ) - ) Total revenue: Legacy Frontier (6 ) (5 ) (6 ) (1 ) (4 ) Acquired properties ) ) ) 3 ) Total revenue ) ) ) 2 ) 8 Frontier Communications Corporation Pro Forma Combined Historical Operating Expenses Support Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions of dollars) Variance Variance Variance Variance Variance Operating expenses: Wages and benefits Legacy Frontier 93 (7 ) 86 7 93 (4 ) 89 6 95 (8 ) 87 Acquired properties NA NA NA NA NA NA Total wages NA NA NA NA NA NA Non-wages and benefits Legacy Frontier (3 ) ) 3 (6 ) 3 Acquired properties NA NA NA NA NA NA Total non-wages NA NA NA NA NA NA Cash operating expenses Legacy Frontier (6 ) (5 ) (3 ) 3 (2 ) Acquired properties (1) 4 ) ) 25 22 Total cash operating expenses (2 ) ) ) 28 20 Non-cash operating expenses Legacy Frontier 11 (4 ) 7 2 9 2 11 (3 ) 8 (3 ) 5 Acquired properties - 1 1 (7 ) (6 ) 63 57 ) 10 1 11 Total non-cash operating expenses 11 (3 ) 8 (5 ) 3 65 68 ) 18 (2 ) 16 Depreciation and Amortization Legacy Frontier (5 ) ) - (2 ) (1 ) Acquired properties 10 (2 ) ) 1 3 Total depreciation and amortization 5 ) ) (1 ) 2 Total operating expenses Legacy Frontier ) ) (1 ) (2 ) (6 ) Acquired properties 15 ) (3 ) ) 26 Total operating expenses - ) (4 ) ) 20 Sequential quarterly changes in Costs and Expenses of the acquired properties are impacted by variations in employee and contractor levels at the acquired properties prior to closing on July 1,2010, including an increase in employees and contractorsin the first six months of 2010. 9 Frontier Communications Corporation Pro Forma Combined Historical Capital Expenditures Support Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions ofdollars) Variance Variance Variance Variance Variance Capital expenditures: Base wireline operations Legacy Frontier 55 (2 ) 53 (1 ) 52 17 69 ) 40 13 53 % of revenue 10% 0% 10% 0% 10% 3% 13% (5% ) 8% 2% 10% Acquired properties 88 2 90 18 (3 ) ) 75 16 91 % of revenue 9% 0% 9% 2% 11% 0% 11% (3% ) 8% 2% 10% Total capital expenditures - 17 14 ) 29 % of revenue 9% 0% 9% 2% 11% 1% 12% (4% ) 8% 2% 10% FiOS 47 7 54 ) 31 4 35 ) 21 (3 ) 18 % of revenue 3% 1% 4% (2% ) 2% 0% 2% (1% ) 1% 0% 1% Capital Expenditures (excluding integration): Legacy Frontier 55 (2 ) 53 (1 ) 52 17 69 ) 40 13 53 % of revenue 10% 0% 10% 0% 10% 3% 13% (5% ) 8% 2% 10% Acquired properties 9 (5 ) 1 ) 96 13 % of revenue 13% 1% 14% 0% 14% 1% 15% (5% ) 10% 2% 12% Total capital expenditures 7 (6 ) 18 ) 26 % of revenue 12% 1% 13% 0% 13% 1% 14% (5% ) 9% 2% 11% 10 Frontier Communications Corporation Pro Forma Combined Historical Residential Customer Metrics Support Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions, except operating data) Variance Variance Variance Variance Variance Residential customer metrics: Customers - Legacy Frontier ) Acquired properties ) Total residential customers ) Revenue - Legacy Frontier ) (4 ) (6 ) 2 1 Acquired properties (3 ) Total residential revenue ) ARPU - Legacy Frontier $ 0.21 ) ) $ 1.61 $ 1.31 Acquired properties $ (0.76 ) $ 0.56 Total residential ARPU $ 0.05 $ 0.82 Percent of customers on price protection plans - Legacy Frontier 48.2% 1.4% 49.6% 1.4% 51.0% 2.3% 53.3% 2.0% 55.3% 1.5% 56.8% Customer monthly churn - Legacy Frontier 1.49% -0.09% 1.40% 0.15% 1.55% -0.14% 1.41% -0.04% 1.37% 0.00% 1.37% Acquired properties 2.32% 0.04% 2.36% 0.18% 2.54% -0.24% 2.30% -0.21% 2.09% 0.22% 2.31% Total residential customer monthly churn 2.06% - 2.06% 0.17% 2.23% -0.22% 2.01% -0.15% 1.86% 0.14% 2.00% Products per residential customer - (1) Legacy Frontier - Acquired properties ) Total products per residential customer ) Products per residential customer:primary residential voice line, HSI and video products have a value of 1.Long distance, Frontier Peace of Mind, second lines, feature packages and dial-up have a value of 0.5.Acquired properties did not haveFrontier Peace of Mind. 11 Frontier Communications Corporation Pro Forma Combined Historical Business Customer Metrics Support Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, (Amounts in millions, Variance Variance Variance Variance Variance except operating data) Business customer metrics: Customers - Legacy Frontier ) Acquired properties (1) NA NA NA NA NA NA Total business customers NA NA NA NA NA NA Revenue - Legacy Frontier $ 217 - $ 217 (5 ) - (1 ) $ 211 4 Acquired properties ) ) ) 21 - Total business revenue $ 655 ) $ 644 ) ) 20 $ 611 4 ARPU - Legacy Frontier $ 478.56 $ 487.83 ) $ 492.22 $ 503.41 Acquired properties (1) NA NA NA NA NA NA Total business ARPU NA NA NA NA NA NA Business customer metrics for the acquired properties is not available for prior periods. 12 Frontier Communications Corporation Pro Forma Combined Historical Access Lines Support Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, Variance Variance Variance Variance Variance Access lines: Residential - Legacy Frontier ) Acquired properties (1) Total residential access lines (1) Business - Legacy Frontier ) Acquired properties (1) Total business access lines (1) Total - Legacy Frontier ) Acquired properties (1) Total access lines (1) Revised from the previously disclosed amounts to conform access line count to the Frontier reporting methodology. 13 Frontier Communications Corporation Pro Forma Combined Historical Other Operating Support Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, Variance Variance Variance Variance Variance HSI subscribers (DSL and FiOS) Legacy Frontier Acquired properties ) Total HSI subscribers ) Video subscribers Direct Broadcast Satellite (DBS) Legacy Frontier Acquired properties Total DBS subscribers FiOS - acquired properties Total video subscribers Revised from the previously disclosed amount to conform HSI subscriber count to the Frontier reporting methodology. 14 Frontier Communications Corporation Pro Forma Combined Historical ARPU Support Data For the quarter ended: March 31, Sequential June 30, Sequential September 30, Sequential December 31, Sequential March 31, Sequential June 30, Variance Variance Variance Variance Variance Average monthly total revenue per access line Legacy Frontier $ 80.52 $ 80.91 $ 83.22 Acquired properties $ 0.72 $ (1.83 ) Total average monthly total revenue per access line $ 76.19 $ 76.84 $ (1.06 ) $ 78.46 Average monthly customer revenue (1) per access line Legacy Frontier $ 0.51 $ 67.29 ) $ 66.90 $ 0.26 $ 1.26 $ 70.27 Acquired properties $ 66.93 $ (1.68 ) Total average monthly customer revenue (1) per access line $ 66.03 $ 0.82 $ 66.85 $ 0.04 $ 66.89 $ (1.01
